Citation Nr: 1811840	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-27 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 1986, and from May 1986 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript is of record.

With regard to the characterization of the claim for an acquired psychiatric disorder, the Board notes that the agency of original jurisdiction (AOJ) characterized the Veteran's claim as entitlement to service connection for depressive disorder.  However, in light of the medical evidence of record, the Board has recharacterized the claim more broadly as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Following the issuance of the June 2014 Statement of the Case, additional evidence, including VA treatment records, was added to the claims file.  Although the evidence has not been considered by the AOJ in connection with the claim presently on appeal, because the claim is being remanded, the Veteran will not be prejudiced by the Board reviewing this evidence at this time.  38 C.F.R. § 20.1304 (2017).

The Board recognizes that the Veteran attempts to raise the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities during the July 2017 hearing.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder that had its onset during, or is otherwise related to, his military service.  Specifically, the Veteran claims that he started to experience psychiatric problems including depression after he discovered that his wife was having an affair with his brother.  Alternatively, he attributes his psychiatric problems to his combat-related experiences while serving in the Persian Gulf.

With regard to the Veteran's two reported in-service incidents, the Board notes that March 1990 and May 1990 service treatment records confirm that he was seen for "marital discord."  Moreover, the Veteran has been awarded the Combat Infantryman Badge.

The Veteran's VA treatment records show current psychiatric diagnoses, including major depressive disorder with psychotic features, mood disorder, unspecified episodic mood disorder.

In January 2011, the Veteran underwent a VA examination.  The examiner noted his history, including his in-service experiences and post-service treatment, and diagnosed him with major depressive disorder, not otherwise specified.  Ultimately, the examiner opined that the Veteran's depressive disorder was less likely than not related to his combat experience, and was more likely than not related to post-service stressors, including unemployment, estrangement from children, and a limited support system.  The examiner's sole rationale for his opinion was that it was based on his review of the claims file, the clinical evaluation, recent medical research, the Veteran's lay statements, and the DSM-IV diagnostic criteria.

Unfortunately the Board finds that the January 2011 VA examination report is inadequate to fairly adjudicate the Veteran's claim.  Specifically, the Board finds that the examiner's rationale is lacking, as he merely listed the evidence reviewed, and did not offer an actual explanation for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).

Thus, to ensure that an examination fully considers all pertinent evidence of record, including the Veteran's in-service treatment for marital disorder, his post-service treatment, and his lay statements concerning the onset and continuity of his psychiatric problems, he should once again be scheduled for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, the Board notes that, while some VA treatment records are associated with the claims file, those records appear to be incomplete.  For example, while the June 2014 statement of the case notes that treatment records dated through July 2011 were reviewed, in December 2015 new VA treatment records dated from January 2015 to December 2015 were added to the record, and those records reference treatment in following July 2011, but prior to January 2015.  See, e.g., January 2015 VA Primary Care Nursing Note.  Furthermore, in a statement received in July 2012, the Veteran stated that he received treatment from a VA facility in West Haven, Connecticut, from November 2005 to January 2006.

To ensure that the record is complete, on remand, the AOJ should obtain a complete copy of the Veteran's VA treatment records, including all records from the VA Health System in Tampa, Florida, as well as any records from the VA facility in West Haven, Connecticut, dated from November 2005 to January 2006.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records from the VA Health System in Tampa, Florida, and all records from the VA facility in West Haven, Connecticut, dated from November 2005 to January 2006.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine whether any acquired psychiatric disorder is related to his military service, to include his documented in-service marital problems or his combat-related experiences.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should address the following:

(a)  Identify any acquired psychiatric disorders diagnosed at any time since July 2010, when the Veteran's claim was received.  In this regard, his VA treatment records and VA examination reports reflect diagnoses of major depressive disorder with psychotic features, mood disorder, unspecified episodic mood diorder.

(b)  With regard to any diagnosed acquired psychiatric disorder, is it at least as likely as not (a 50 percent or higher probability) that such is related to his active duty military service, to include his documented in-service marital problems or his combat-related experiences?  In this regard, the Veteran's DD-214 confirms that he was involved in combat, and his service treatment records confirm that he sought treatment for marital discord.

The examiner must consider the Veteran's reports, including his testimony regarding the onset of his psychiatric symptoms in service.

The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

All opinions must be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, he should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).






